DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Previously, claims 1-5 were pending. Applicant’s response to the last Office action amended claim 1 and cancelled claim 4. Thus, claims 1-3 and 5 are pending and considered in the present Office action.

The rejections of claims 1-5 are withdrawn in view of the amendment to claim 1 and cancellation of claim 4; however, upon further consideration a new ground of rejection is necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakura (US 2012/0009475) in view of Mannaka et al. (JP2015076248, of record), Sato (JPH09185960), and Awano et al. (JP2010282873, of record), hereinafter Nakura, Mannaka, Sato, and Awano.
Regarding Claims 1 and 5, Nakura teaches a non-aqueous electrolyte secondary battery comprising an electrode for the non-aqueous electrolyte secondary (see title and abstract); the electrode comprises: a current collector 11; a first electrode active material layer 12a including a first electrode active material, arranged on a surface of the current collector 11 (see e.g., Fig. 1, paras. [0030]-[0031]); and a second electrode active material layer 12b including a second electrode active material, arranged on a surface of the first electrode active material layer 12a (see e.g., Fig. 1, paras. [0030]-[0031]). 
A total thickness (i.e., T1+T2, see e.g., Fig. 1) of a thickness (i.e., T1) of the first electrode active material layer 12a and a thickness (i.e., T2) of the second electrode active material layer 12b is 250 µm or more (i.e., 40 µm to 300 µm, see e.g., para. [0040]). Considering the total thickness of the two layers (T1+T2 = 40 µm to 300 µm) and a ratio (T1/T2) of the thickness of the first electrode active material layer (i.e., T1) and the thickness of the second electrode active material layer (i.e., T2) is in a range of 0.33 to 75 (see para. [0039]), the thickness (T2) of the second electrode active material layer 12b is 150 µm or more, as demonstrated by Example 8 in Table 1; Example 8 teaches the thickness of each layer is 150 µm, thereby satisfying that the total thickness of the two layers (T1+T2) is 250 µm or more (i.e., 300 µm) and that thickness (T2) of the second electrode active material layer 12b is 150 µm or more (i.e., 150 µm).  
Regarding Claims 2 and 3, Nakura suggests the ratio T1/T2 is 0.5 (which is between 0.33 to 75, see e.g., para. [0039]) and the total thickness (T1+T2) is 250 µm (which is between 40 µm to 300 µm, see para. [0040]), thereby resulting in T2 of about 167 µm and T1 of about 83 µm. In view of the foregoing, Nakura teaches the thickness T1 of the first electrode active material layer is 100 µm or less and the second electrode active material layer (T2) is thicker than the first electrode active material layer (T1), i.e., 167 µm > 83 µm.
Claim 1 further requires the following:
“wherein the first electrode active material layer includes a binder in a crystallized state and the second electrode active material layer does not substantially include a binder in a crystallized state”.
The limitation above in bold is interpreted in view of the instant disclosure. The instant published disclosure at para. [0155] (included below) discloses the second electrode active material layer may include a binder of a semi-crystalline nature (which includes crystalline and amorphous regions). Further, the instant published disclosure at para. [0152] (also included below) discloses the second electrode active material layer does not substantially include a binder in a crystallized state when the content of the binder in a crystallized state is held to 1% by weight or less with respect to 100 % by weight of the total amount of solid content in the second electrode active material layer. 

    PNG
    media_image1.png
    689
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    647
    media_image2.png
    Greyscale

In view of the foregoing, examiner understands that to satisfy the claim limitation in bold, the second electrode active material layer may include a semi-crystalline binder (which includes crystalline and amorphous regions), and/or a binder with a crystalline nature in low concentrations (i.e., 1% by weight or less with respect to 100 % by weight of the total amount of solid content in the second electrode active material layer); apparently, as long as the crystalline nature of the binder in the second electrode active material layer is a) in semi-crystalline form and/or b) in low concentrations, the second electrode active material layer may be considered to not “substantially include a binder in a crystallized state” .
Nakura discloses each layer includes binder (e.g., PVDF) but does not disclose the nature (crystalline state) of the binder. Mannaka teaches the binder component in the electrode active material layer is preferably a semi-crystalline polymer such as PVDF, paras. [0032], [0034]-[0035], [0043]; semi-crystalline binder binds the constituents in the active material layer or the active material layer and current collector to maintain electrode structure, see e.g., paras. [0032], [0042]. It would be obvious to one having ordinary skill in the art to utilize a semi-crystalline PVDF binder in the layers of Nakura to maintain electrode structure, as suggested by Manaka. Including the semi-crystalline binder suggested by Mannaka in the layers of Nakura teaches the second electrode active material layer does not substantially include a binder in a crystallized state (for the reasons detailed above). Further, Awano teaches to achieve excellent high rate and to provide a small decrease in capacity retention rate and cycle characteristics, the closer the binder is to the current collector the higher degree of crystallization the binder should have; a higher crystallinity of the binder near the current collector provides excellent adhesion, thereby making the active material layer difficult to separate from the current collector during cycling (see e.g., abstract, and paras. [0006]-[0009]). It would be obvious to one having ordinary skill in the art the first electrode active material layer has a higher degree of crystallization to achieve excellent high rate and a small decrease in capacity retention rate and cycle characteristics, as suggested by Awano.
It is further noted that Nakura discloses each layer includes binder (e.g., PVDF) in an amount of 0.5 parts to 10 parts by weight per 100 parts by weight active material (see e.g., para. [0054]). Sato teaches a multiple layer electrode in which the first coating applied to the surface of the current collector has a high ratio of binder (e.g., polyvinylidene fluoride (PVDF)) to active material and the second subsequent coating (on the first coating) has a relatively small ratio of binder to active material (the first coating includes about 3.6 times more binder than the second coating), resulting in excellent adhesion to the current collector, see e.g., paras. [0010], [0012], [0013], [0017] and [0024]-[0025]. It would be obvious to one having ordinary skill in the art to vary the amount of binder in the layers of Nakura, as suggested by Sato, to achieve excellent adhesion. A semi-crystalline binder amount of 0.8 parts by weight to 100 parts of active material in the second active material layer (12b), as suggested by Nakura and Mannaka, satisfies that the binder in the second active material layer does not substantially include a binder in a crystallized state because the content of the binder in a crystallized state (i.e., the semi-crystalline binder of Nakura as modified by Mannaka) is held to 1% by weight or less with respect to 100 % by weight of the total amount of solid content in the second electrode active material layer. Further, following the suggestion of Sato, where the first layer closest to the current collector includes about 3.6 times more binder than the second layer, results in the first active material layer including about 2.9 parts by weight binder to 100 parts active material, thereby satisfying that the first active material layer includes binder in a crystallized state because the amount of binder in a crystallized state (i.e., the semi-crystalline binder of Nakura as modified by Mannaka) exceeds 1% by weight with respect to 100 % by weight of the total amount of solid content in the second electrode active material layer. Moreover, Awano teaches to achieve excellent high rate, and provide a small decrease in capacity retention rate and cycle characteristics, the closer the binder is to the current collector the higher degree of crystallization the binder should have; a higher crystallinity of the binder near the current collector provides excellent adhesion, thereby making the active material layer difficult to separate from the current collector during cycling (see e.g., abstract, paras. [0006]-[0009]). It would be obvious to one having ordinary skill in the art the first electrode active material layer has a higher degree of crystallization to achieve excellent high rate, and a small decrease in capacity retention rate and cycle characteristics, as suggested by Awano.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729